Case 2:20-cv-00552-JLB-NPM Document 22 Filed 01/13/21 Page 1 of 2 PageID 68




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

IN THE MATTER OF:

THE COMPLAINT AND PETITION OF
SOUTHWEST FLORIDA MARITIME, INC.,                 Case No. 2:20-cv-00552-JLB-NPM
d/b/a SEA TOW FORT MYERS, and its
stockholders, as owners and/or owners pro
hac vice of a 1987 24’ XDC Fiberglass
Outboard Vessel, Registration Number
FL4439SJ, including her engines, gear,
tackle, appurtenances, equipment, furniture,
etc., for exoneration from and/or limitation of
liability,

          Petitioners.
                                        /

                                      ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) in this

matter on December 15, 2020, recommending that Petitioners’ motion for final

judgment of exoneration of liability be granted in this admiralty action. (Doc. 21.)

No objections have been filed. A district judge may accept, reject, or modify the

magistrate judge’s R&R. 28 U.S.C. § 636(b)(1). The factual findings in the R&R

need not be reviewed de novo in the absence of an objection, but legal conclusions

are always reviewed de novo. Id.; Cooper-Houston v. Southern Ry. Co., 37 F.3d 603,

604 (11th Cir. 1994); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

      After an independent review of the record—and noting that no objections

have been filed—the Court agrees with the well-reasoned R&R. Petitioners have

complied with all the procedural obligations of Supplemental Rule 4(F), and default

judgment should therefore be entered against potential claimants who have failed
Case 2:20-cv-00552-JLB-NPM Document 22 Filed 01/13/21 Page 2 of 2 PageID 69




to file or otherwise state a claim in response to the Complaint and Petition for

Exoneration from and/or Limitation of Liability. (Doc. 1.)

      Accordingly, it is ORDERED:

      1.     The Report and Recommendation (Doc. 21) is ADOPTED.

      2.     Petitioner’s Motion for Entry of Final Judgment of Exoneration of

             Liability (Doc. 20) is GRANTED.

      3.     The Clerk SHALL enter a default judgment against all claimants who

             have not timely filed claims or responded to the Complaint and

             Petition for Exoneration from and/or Limitation of Liability. (Doc. 1.)

      4.     Petitioners SHALL be exonerated from all liability arising out of the

             incident described in the Complaint and Petition for Exoneration from

             and/or Limitation of Liability. (Doc. 1.)

      5.     The Clerk is directed to close the case.

      ORDERED in Fort Myers, Florida, on January 13, 2021.




                                          2
